UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED
MAR292018

SAMUEL KNOWLES, )
. . ) C|erk. U.S. Dlstrict& Bankruptcy
Plalntlff, ) Courts for the Dlstrict of Co|umb|a
)
v. ) Civil Case No. 16-1450 (RJL)
)
U.S. DEPARTMENT OF STATE, )
)
Defendant. )
MEMORANDUM OPINION

 

(March 2;, 2018 [Dkt. ## 19, 24])

Samuel Knowles (“Knowles” or “plaintiff”), appearing pro se, sues the United
States Department of State (“State Department” or “defendant”) under the Freedom of
Information Act (“FOIA”), 5 U.S.C. § 552. The State Department has released responsive
records and has moved for summary judgment under Rule 56 of the Federal Rules of Civil
Procedure. See Def.’s Mot. Summ. J. [Dkt. # 19]. Plaintiff has filed a motion for the Court
to take judicial notice of “a stipulated fact” that is not clearly defined. See Pet’r Requesting
Court to Take Judicial Notice [DlId. 11 9. On January 31, 2017, it released five
documents, one with redactions, and withheld one document completely. Ia’. il ll. The
State Department withheld information under FOIA exemptions l, 5, 6, and 7(C), codified
in 5 U.S.C. § 552(b). See id. W 33-59.
ln addition, the State Department referred a “one page extradition inemoranduin” to
the Drug Enforcement Administration (“DEA”), which, on March 13, 2017, released the
document with third-party names redacted under FOIA exemptions 7(C) and 7(F). Decl.
of Katherine L. l\/Iyrick W 8-9 (“Myrick Decl.”) [Dl641 F.3d 521, 527 (D.C. Cir. 2011).

“FOIA requires executive branch agencies to make their records available ‘to any
person’ upon request, 5 U.S.C. § 552(a)(3)(A), subject to nine exemptions, id. § 552(b)(l)-
(9).” Newport Aeronautl`cal Sales v. Dep’t ofAl`r Force, 684 F.3d 160, 162 (D.C. Cir.
2012). To prevail on summary judgment in a FOIA case, an agency must show that it
adequately searched for records responsive to the relevant request and that any records
withheld by the agency fall within one of FOIA’s statutory exemptions. See z`cz’.; Wez`sberg
v. U.S. Dep’tofJustice, 705 F.2d 1344, 1351 (D.C. Cir. 1983).

An agency seeking to satisfy that burden “[t]ypically . . . does so by affidavit.” Am.
Civl`l Lz'berties Union v. U.S. Dep’t OfDefense, 628 F.3d 612, 619 (D.C. Cir. 2011). “lf an
agency’s affidavit describes the justifications for withholding the information with specific
detail, demonstrates that the information withheld logically falls within the claimed
exemption, and is not contradicted by contrary evidence in the record or by evidence of the
agency’s bad faith, then summary judgment is warranted on the basis of the affidavit
alone.” Ia’. Provided that they are accordingly detailed, agency affidavits “cannot be
rebutted by ‘purely speculative claims about the existence and discoverability of other
documents.”’ Mobley v. CIA, 806 F.3d 568, 581 (D.C. Cir. 2015) (quoting SafeCard

Servs., [nc. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991)). lndeed, “[t]o successfully
3

challenge an agency’s showing that it complied with the FOIA, the plaintiff must come
forward with ‘specific facts’ demonstrating that there is a genuine issue with respect to
whether the agency has improperly withheld extant agency records.” Span v. U.S. Dep ’t
OfJusl‘l`ce, 696 F. Supp. 2d 113, 119 (D.D.C. 2010).
ANALYSIS

Plaintiff has listed “issues of disputed material facts,” which essentially challenge
both the search for responsive records and the withholding of information. Pl.’s Br. Opp’n
to Def.’s Summ. J. Motion (“Pl.’s Opp’n”), Attach. A, Stmt. of Disputed Factual lssues 1
[Dkt. # 21]. For the reasons discussed below, plaintiff`s challenges all fail.

A. The Adequacy of the Search

To satisfy its obligations under the FOIA, an agency must perform an adequate
search for records responsive to the relevant request. Burwell v. Exec. O]j"ice for U.S.
Atly’s, 210 F. Supp. 3d 33, 36-37 (D.D.C. 2016) (citation omitted). “The adequacy of an
agency’s search is measured by a standard of reasonableness and is dependent upon the
circumstances of the case.” Weisberg, 705 F.2d at 1351 (internal quotation marks and
citations omitted). An agency “fulfills its obligations under FOIA if it can demonstrate
beyond material doubt that its search was reasonably calculated to uncover all relevant
documents.” Ancient Col`n Collectors Gul`la’ v. U.S. Dep ’t OfStale, 641 F.3d 504, 514 (D.C.
Cir. 2011) (internal quotation marks omitted). The adequacy of an agency’s search “is
generally determined not by the fruits of the search, but by the appropriateness of the

methods used to carry out the search.” [turralde v. Comptroller of the Currency, 315 F.3d

311, 315 (D.C. Cir. 2003). Therefore, “the failure of an agency to turn up one specific
document in its search does not alone render a search inadequate.” Id.

Typically, an agency is entitled to summary judgment on the search question when
it has provided a “reasonably detailed affidavit, setting forth the search terms and the type
of search performed, and averring that all files likely to contain responsive materials (if
such records exist) were searched.” Mobley, 806 F.3d at 581 (internal quotation marks
omitted). Such an affidavit or declaration is “accorded a presumption of good faith, which
cannot be rebutted by purely speculative claims about the existence and discoverability of
other documents.” Ia’. (internal quotation marks omitted).

Although an agency may not ignore obvious “indications in documents found in its
initial search that there were additional responsive documents elsewhere,” lturralde, 315
F.3d at 315, the “‘1ead’ must be ‘both clear and certain’ and ‘so apparent that the [agency]
cannot in good faith fail to pursue it,”’ Mobley, 806 F.3d at 582 (quoting K0walczyk v. U.S.
Dep’t ofJustz`ce, 73 F.3d 386, 389 (D.C. Cir. 1996)). The reasonableness ofthe search is
not undermined by a plaintiff` s “mere speculation that as yet uncovered documents may
exist.” lturralde, 315 F.3d at 316 (internal quotation marks and alteration omitted).
Summary judgment is unwarranted only “if a review of the record raises substantial doubt”
about the search, “particularly in view of well defined requests and positive indications of
overlooked materials.” Valencz`a-Lucena v. U.S. Coast Guard, 180 F.3d 321, 326 (D.C.
Cir. 1999) (internal quotation marks omitted).

The State Department’s declarant is the Director of its Office of lnformation

Programs Services (“IPS”), which responds to FOIA and Privacy Act requests. Stein Decl.

5

11 1._He explains that upon reviewing plaintiffs request, it was determined that responsive
records were likely to be found in the Office of the Legal Adviser (“OLA”), the Bureau of
Western Hemisphere Affairs (“Bureau”), the U.S. Embassy in Nassau, Bahamas (“U.S.
Embassy”), and the Central Foreign Policy Records (“CFPR”), and that “no other offices
or records systems were reasonably likely to maintain documents on extraditions.” ]a’.
11 15. The declarant has provided adequately detailed descriptions of each office’s purpose,
search methods, and search terms, and the results of the searches. See id. 1111 17-20 (OLA
locating twenty-seven responsive documents); id. 1111 21-24 (Bureau locating no responsive
documents); id. 1111 25-31 (U.S. Embassy locating six responsive documents); z`d. 1132
(CFPR, maintained in the State Archiving System, locating seven responsive documents).

Plaintiff contends that defendant (1) “failed to search and explain whether [it]
possess[es] email archives for the Office of Law Enforcement and lntelligence (“L/LEI”),
U.S. Embassy Nassau, Bahamas, and State Archiving System employees other than the
former staff inember,” and (2) failed to search an email “backup system” that he only
surmises might exist. Pl.’s Opp’n Decl. 11 14 [Dkt. # 21-11 (brackets omitted). Neither
contention suffices to defeat summary judgment.

Plaintiff’s first assertion is contradicted by the record. The declarant in fact avers
that a search was conducted of “L/LEI’s electronic and paper files,” which “consist of
unclassified and classified email records ofthe Supervisory Extradition Specialist [and] the
archived email records of L/LEI employees who worked on issues in the relevant region,”
and further notes that the search yielded twenty-seven responsive documents Stein Decl.

1111 19-20. ln addition, a search ofplaintiff`s name and alias in the State Archiving System,

6

which houses records “commonly referred to as the ‘Central Foreign Policy Files’ or
‘Central File”’ and is capable of querying “over 40 million records through a single
interface,” yielded an additional seven responsive documents Ia’. 11 32.

Plaintiff"s second assertion is beyond the scope of FOIA. Plaintiff does not point to
anything suggesting the existence of an email backup system but instead asks “whether
there are backup tapes containing staff members’ emails and, if so, whether such backup
tapes might contain emails no longer preserved on staff member’s computers.” Pl.’s Opp’n
Decl. 11 14. Defendant’s disclosure obligations, however, do not extend to answering
questions. See Adams v. FBI, 572 F. Supp. 2d 65, 68 (D.D.C. 2008) (“Under the FOIA, an
individual may obtain access to records ‘written or transcribed to perpetuate knowledge or
events.’ . . . The FOIA neither requires an agency to answer questions disguised as a FOIA
request, nor to create documents or opinions in response to an individual’s request for
information.”) (alterations omitted) (quoting Hua’gins v. IRS, 620 F. Supp. 19, 21 (D.D.C.
_ 1985), ajj”'d, 808 F.2d 137 (D.C. Cir. 1987)); see also Naz"l Sec. Counselors v. CIA, 960 F.
Supp. 2d 101, 160 n.28 (D.D.C. 2013) (“Although the FOIA is a powerful and necessary
statute, it was not intended to permit the public to commandeer agency employees as
research assistants, including with respect to performing queries in electronic databases.”).

For the foregoing reasons, the Court finds that defendant conducted adequate
searches, and plaintiff has pointed to nothing in the record that raises “substantial doubt”
about those searches. Valencz`a-Lucena, 180 F.3d at 326. As a result, the Court will grant

summary judgment to defendant on this aspect of the FOIA claim.

B. Claimed Exemptions

Defendant withheld information under FOIA exemptions 1, 5, 6 and 7(C). The
Court considers the propriety of each exemption in light of the justifications set out in
defendant’s declarations and the Criminal Division’s Vaughn Index. See Brodfuehrer
Decl., Ex. 2 (“Vaughn Index”).l

1. Exemptionl

FOIA Exemption 1 exempts from mandatory disclosure records that are
“(A) specifically authorized under criteria established by an Executive order to be kept
secret in the interest of national defense or foreign policy and (B) are in fact properly
classified pursuant to such Executive order.” 5 U.S.C. § 552(b)(1). “[C]ourts must
‘recognize that the Executive departments responsible for national defense and foreign
policy matters have unique insights into what adverse affects [sic] might occur as a result
ofpublic disclosure ofa particular classified record.”’ Salisbury v. United States, 690 F.2d
966, 970 (D.C. Cir. 1982) (quoting S. Rep. No. 93-1200, at 12 (1974)). Thus, while this
Court’s review is de novo, Congress has indicated that courts should give “substantial
weight” to agency statements concerning decisions to withhold information on the basis of
Exemption 1. Larson v. Dep’t ofState, 565 F.3d 857, 864 (D.C. Cir. 2009); see Halperin
v. CIA, 629 F.2d 144, 147-48 (D.C. Cir. 1980). Accordingly, “[i]f an agency’s statements
supporting exemption contain reasonable specificity of detail as to demonstrate that the

withheld information logically falls within the claimed exemption and evidence in the

 

l See Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973).
8

record does not suggest otherwise,” the court “should not conduct a more detailed inquiry
to test the agency’s judgment and expertise or to evaluate whether the court agrees with
the agency’s opinions.” Larson, 565 F.3d at 865.

The State Department withheld in full a three-page cable dated September 1, 2006,
sent from the U.S. Embassy in Nassau, Bahamas, to the State Department “regarding
conversations between” officials ofthe two governments “on a number oftopics, including
the extradition of [plaintiff].” Stein Decl. 11 60. The State Department’s declarant
personally reviewed the document and “determined that the information . . . continues to
meet the classification criteria” of Executive Order 13526, 75 Fed. Reg. 707 (Dec. 29,
2009), which shields classified information “at the .CONFIDENTIAL level because its
unauthorized disclosure reasonably could be expected to cause damage to the national
security.” Stein Decl. 1111 34, 38 (capitaliZation in original). Although the document’s
original classification expired on June 6, 2014, it was reclassified “as CONFIDENTIAL”
on January 31, 2017, pursuant to “Sections 1.4(b) and (d) ofE.O. 13526,” which “pertain
to foreign government information and foreign relations or foreign activities of the United
States, including confidential sources.” Id. 11 60.

According to the declarant, the release of the document “could reasonably be
expected” generally to strain relations with foreign governments in matters of
confidentiality and, more specifically, “undermine” the U.S. Government’s “future
extradition efforts and damage bilateral relations with the Bahamas, whose cooperation is
vital to U.S. national security and anti-drug trafficking efforts in the region.” Ia’. ln

addition, “the Department conducted a line-by-line review of [the] document and

9

determined there is no meaningful information that can be reasonably segregated for
release.” Id.

For similar reasons, the State Department withheld confidential portions ofa three-
page cable and a two-page cable it received from the U.S. Embassy in Nassau regarding
plaintiffs extradition from the Bahamas to the United States, id. 11 61, and classified
portions ofa two-page cable it received from the U.S. Embassy that discussed the dismissal
of plaintiffs habeas corpus motion and plaintiffs extradition to the United States in
August 2006, ia’. 11 62. The withheld portions pertained to matters covered by E.O. 13526,
“including confidential sources.” Ia’.

The State Department has demonstrated that disclosure of the foregoing classified
information is reasonably expected to cause damage to national security and has adequately
described such damage. See Krikorl`an v. Dep’t OfState, 984 F.2d 461, 465 (D.C. Cir.
1993) (recognizing the State Department’s judgment that release would “jeopardize
‘reciprocal confidentiality’ and damage national security”). Plaintiff has offered no
meritorious argument to rebut the presumption of good faith accorded the declaration, and
he mistakenly argues that the Criminal Division has withheld records under Exemption 1.2
See Pl.’s Opp’n Decl. 11 17; Brodfuehrer Decl. 11 8 (citing exemptions 5, 6 and 7(C) as the
bases of the Criminal Division’s withholdings). Therefore, the State Department is entitled

to summaryjudgment on its Exemption 1 withholdings. See Larson, 565 F.3d at 864-65.

 

2 Even if the Criminal Division invoked Exemption 1 at the administrative level, it no
longer relies on that exemption.

10

2. Exemption 5

FOIA Exemption 5 exempts from disclosure “inter-agency or intra-agency
memorandums or letters that would not be available by law to a party other than an agency
in litigation with the agency.” 5 U.S.C. § 552(b)(5). “Exemption 5 incorporates the
traditional privileges that the Government could assert in civil litigation against a private
litigant,” including attorney work product, the deliberative process privilege, and the
government attorney-client privilege. Baker & Hostetler LLP v. U.S. Dep ’I of Commerce,
473 F.3d 312, 321 (D.C. Cir. 2006). The State Department withheld information described
as attorney work product, deliberative process material, and attorney-client
communications See Stein Decl. 1111 47-49. The Criminal Division withheld the referred
documents in full under the attorney work product and deliberative process privileges See
Vaaghn lndex.

The deliberative process privilege protects from disclosure “government documents
that are both ‘predecisional’ and ‘deliberative.”’ Jucll`cz`al Watch, lnc. v. U.S. Dep ’t of Def.,
847 F.3d 735, 739 (D.C. Cir. 2017). “Documents are ‘predecisional’ ifthey are generated
before the adoption of an agency policy, and ‘deliberative’ if they reflect the give-and-take
of the consultative process.” Ia’. (alteration and internal quotation marks omitted).
Records that fall into that category include “advisory opinions, recommendations and
deliberations comprising part of a process by which governmental decisions and policies
are formulated.” NLRB v. Sears, R0ebuck & Co., 421 U.S. 132, 150 (1975) (internal
quotation marks omitted). By allowing agencies to withhold such information, the

deliberative process privilege “reflects the commonsense notion that agencies craft better

11

rules when their employees can spell out in writing the pitfalls as well as strengths ofpolicy
opinions, coupled with the understanding that employees would be chilled from such
rigorous deliberation if they feared it might become public.” Judz`cial Watch, lnc., 847
F.3d at 739. The privilege similarly guards against “premature disclosure of proposed”
decisions “before they have been finally formulated or adopted.” Publl`c Citz'zen, Inc. v.
Ojj‘ice ofMgmt. & Bua’get, 598 F.3d 865, 874 (D.C. Cir. 2010) (internal quotation marks
omitted).

The State Department withheld under the deliberate process privilege a “three-page
draft issue paper” discussing the U.S. Government’s “anti-money laundering efforts with
the cooperation of the Bahamian Government.” Stein Decl. 11 71.3 The draft was attached
to a one-page email sent by an agency attorney to other State Department officials with
regard to plaintiffs drug trafficking activities. Ia’. 1111 69, 71. The State Department’s
declarant explains that the withheld information in both the e-mail and draft issue paper “is
pre-decisional and deliberative” and if disclosed “would reveal the details of the
Department employees’ preliminary thoughts and ideas on a foreign country’s efforts to
stop money laundering and could reasonably be expected to chill the open and frank
expression of ideas, recommendations, and opinions that occur [during the process of]
developing a preferred course of action.” Ia’. 11 71; see also ia’. 11 69. The State Department
has shown that the documents contained deliberative process material, which it properly

withheld under FOIA Exemption 5. See, e.g., Russell v. Dep ’z‘ ofAz`r Force, 682 F.2d 1045,

 

3 The State Department also redacted the names of U.S. Government employees under
FOIA Exemptions 6 and 7(C). Those exemptions are addressed separately.

12

1047-49 (D.C. Cir. 1982) (draft manuscript properly withheld under deliberative process
privilege).

The State Department, citing Exemption 5, also withheld certain attorney work
product and attorney-client privileged communications in the above-mentioned email. See
Stein Decl. 11 69. The State Department’s declarant notes that the withheld information
contains an agency attorney’s “mental impressions, thought processes, and legal strategies
regarding anti-money laundering efforts” that were created “in reasonable anticipation of
criminal litigation,” as well as “communications” between a State Department attorney and
other State Department officials for the “purpose of seeking and/or providing legal advice
regarding the extradition process.” Ia’. Along similar lines, the State Department withheld
“handwritten notes containing the mental impressions of an [agency] attorney” regarding
plaintiffs “drug trafficking activities and extradition,” both prepared “in reasonable
anticipation of criminal litigation. Ia’. 11 73. As the withheld records either involve
materials (1) “prepared in anticipation of litigation or for trial by or for another party or by
or for that other party’s representative (including the other party’s attorney[)]” or
(2) containing “confidential communications between attorneys and their clients,” the State
Department properly invoked Exemption 5. Jua’icz`al Walch, [nc. v. Dep ’t of Justz`ce, 432
F.3d 366, 369 (D.C. Cir. 2005) (internal quotation marks omitted); New York Tl`mes Co. v.
U.S. Dep’t ofJustl`ce, 282 F. Supp. 3d 234, 237 (D.D.C. 2017).

The Criminal Division, for its part, Withheld all eighteen of the referred records
under Exemption 5. See Brodfuehrer Decl. 11 8. Although both the attorney work product

and deliberative process privileges are invoked, the declarant avers, among other things,

13

that all of the withheld documents “were prepared by or at the direction of an attorney in
anticipation ofthe prosecution ofplaintiff by U.S. authorities,” and contain “analysis” and
“evaluations” of information and legal standards relevant to plaintiffs arrest, extradition
and criminal charges. Ia’. 1111 18-19. The Criminal Division therefore withheld all of the
records under the “attorney-work product privilege because they contain information
constituting the legal analysis of DOJ attorneys, the DOJ prosecutors’ theory of the case
being investigated and evaluation of the evidence, and the OIA attorneys’ assessments of
facts and issues pertaining to the requests for arrest and extradition.” Ia’. 1111 19, 28.

Plaintiff counters particularly as to the Criminal l)ivision’s withholdings that “the
agency’s description of [certain] documents” in the Vaughn lndex “lacks . . . factual
context.” Pl.’s Opp’n Decl. 11 29. But our Circuit has made clear that “[t]he work-product
doctrine simply does not distinguish between factual and deliberative material.” Jua’icial
Wal‘ch, Inc., 432 F.3d at 371 (quoting Martz'n v. Ojj(ice ofSpecl`al Coansel, 819 F.2d 1181,
1187 (D.C. Cir. 1987)). As a result, “[i]f a document is fully protected as work product,
then segregability is not required.” Ia’. The State Department has properly justified
withholding attorney work product documents in full under Exemption 5, as has the
Criminal Division with regard to the referred documents. See ia’. at 369-70. Consequently,
defendant is entitled to summary judgment on the Exemption 5 withholdings.

3. Exemptions 6 and 7(C)

 

“FOIA Exemptions 6 and 7(C) seek to protect the privacy of individuals identified
in certain agency records.” Am. Civl`l Lz`bertz`es Um`on v. U.S. Dep’t ofJustice, 655 F.3d 1,

6 (D.C. Cir. 2011). Exemption 6 protects “personnel and medical files and similar files”

14

when disclosure “would constitute a clearly unwarranted invasion of personal privacy.” 5
U.S.C. § 552(b)(6). Exemption 7(C) protects “records or information compiled for law
enforcement purposes” when disclosure “could reasonably be expected to constitute an
unwarranted invasion of personal privacy.” ]d. § 552(b)(7)(C). Both exemptions require
the Court to balance “the privacy interests that would be compromised by disclosure
against the public interest in release of the requested information.” Lz`ght v. U.S. Dep ’t of
Juslz`ce, 968 F. Supp. 2d 11, 28 (D.D.C. 2013) (quoting Sussman v. U.S. Marshals Serv.,
494 F.3d 1106, 1115 (D.C. Cir. 2007)).

The State Department and the Criminal Division invoked Exemptions 6 and 7(C)
together to justify the redaction of third-party identifying information, mostly the names of
U.S. Government employees or officials. See Stein Decl. 1111 66-68, 72-754; Brodfuehrer
Decl. 1111 22, 24. ln addition, DEA invoked Exemptions 7(C) and 7(F) together to justify
the redaction of the names of DEA special agents from the referred extradition
memorandum. l\/lyrick Decl. 1111 8-9. Plaintiff “concedes” that the requested records were
“compiled for law enforcement purposes.” Pl.’s Opp’n Decl. 11 37; see Brodfuehrer Decl.
1123 (discussing threshold law enforcement requirement). Therefore, the Court will
address only the application of Exemption 7 to the foregoing withholdings. See Roth v.
U.S. Dep’t of.]ustice, 642 F.3d 1161, 1173 (D.C. Cir. 2011) (finding “no need to consider
Exemption 6 separately [where1 all information that would fall within the scope of

Exemption 6 would also be immune from disclosure under Exemption 7(C)”).

 

4 Paragraph 74 is misnumbered in the declaration as paragraph 73.

15

“ln deciding whether the release of particular information constitutes an

664

‘unwarranted’ invasion of privacy under Exemption 7(C),” the Court must balance the
public interest in disclosure against the privacy interest Congress intended the Exemption
to protect.”’ Am. Civz`l Lz`bertz`es Union, 655 F.3d at 6 (alteration omitted) (quoting U.S.
Dep ’t ofJusl‘z`ce v. Reporters Comm.for Freedom ofthe Press, 489 U.S. 749, 776 (1989)).
The privacy interest at stake belongs to the individual, not the government agency, see
Reporters Comm., 489 U.S. at 763-65, and individuals have a “substantial interest in
ensuring that their relationship to [law enforcement] investigations remains secret,” Roz‘h,
642 F.3d at 1174 (internal quotation marks omitted). Thus, “[a]s a result of Exemption
7(C), FOIA ordinarily does not require disclosure of law enforcement documents (or
portions thereof) that contain private information.” Blackwell v. FB[, 646 F.3d 37, 41 (D.C.
Cir. 201 1). “[T]he Supreme Court has made clear,” moreover, “that requests for such third
party information are strongly disfavored,” particularly “when the requester asserts a public
interest_however it might be styled_in obtaining information that relates to a criminal
prosecution.” Id. (internal quotation marks omitted).

When balancing the private interest against invasions of privacy against the public
interest in disclosure, courts need only consider the public interest cognizable under FOIA,

533

that is, the “‘citizens’ right to be informed about what their government is up to. People
for the Ethz`cal Trealment ofAm'mals v. Nat’l Instz`taz‘es ofHealth, 745 F.3d 535, 542 (D.C.
Cir. 2014) (quoting Reporters Comm., 489 U.S. at 773). The FOIA requester is required

to articulate a public interest sufficient to outweigh an individual’s privacy interest, and the

public interest must be “a significant one, more specific than having the information for its

16

own sake."’ Roth, 642 F.3d at 1175. When “the request implicates no public interest at
all,” the Court “need not linger over the balance; something outweighs nothing every time.”
Beck v. Dep ’t ofJustice, 997 F.2d 1489, 1494 (D.C. Cir. 1993) (alteration omitted) (quoting
Nat’l Ass ’n ofRetl`rea' Fea'. Emps. v. Horner, 879 F.2d 873, 879 (D.C. Cir. 1989)).

All of the agency declarants considered the interests at stake and concluded that the
individual privacy interests outweigh the public interest in disclosure. See Stein Decl. 11 59;
Brodfuehrer Decl. 111124-25; Myrick Decl. 11 14. The State Department’s declarant, for
example, explains that the release of third-party names and other identifying information
“could subject the individuals to harassment or unsolicited attention and would shed no
light on the operations and activities of the U.S. Government.” Ia’. 11 66. The declarant
further explains, convincingly, that the nature of the federal employees’ involvement in
international law enforcement efforts “may be of particular interest to non-U.S. actors who
may seek to use that information to the detriment of U.S. security.” Id.

Plaintiff counters that a public interest exists “in the disclosure of the facts
supporting the requests for his extradition and the evaluation of the steps taken by the
United States and the Bahamas authority to comply with the provisions of the treaty.” Pl.’s
Opp’n Decl. 11 38. He posits that “[t]here very well could be a public interest if the
government has erroneously applied Exemption 6 and 7(c) to hide government
misconduct.” Ia’. (brackets omitted). Of course, defendant did not withhold any such facts
under Exemption 7(C). ln any event, the burden rests with plaintiff to establish a
“sufficient reason for the disclosure” of information that implicates privacy concerns, Nat ’l

Archl`ves & Recora’s Admz`n. v. Favz`sh, 541 U.S. 157, 172 (2004), and plaintiffs self-
17

interest in the information adds no weight to the scales, cf. Prison Legal News v. Samuels,
787 F.3d1142, 1147 (D.C. Cir. 2015).

Finally, plaintiff suggests that some of the withheld third-party information is in the
public domain. Pl.’s Opp’n Decl. 1111 39-41. Plaintiff, however, has not carried his burden
of “pointing to the specific information in the public domain that appears to duplicate that
being Withheld.” Afshar v. Dep’t of State, 702 F.2d 1125, 1130 (D.C. Cir. 1983).
Accordingly, defendant is entitled to summary judgment on the Exemption 7(C)
withholdings.

4. Record Seg'rcgability

lt is well established that an agency claiming that a document is exempt under FOIA
must, after excising the exempted information, release any reasonably segregable
information unless the non-exempt information is inextricably intertwined with the exempt
information. Trans-Pac. Polz`cl`ng Agreement v. U.S. Customs Serv., 177 F.3d 1022, 1026-
27 (D.C. Cir. 1999). Defendant’s declarations establish that all responsive records were
reviewed with an eye toward releasing any non-exempt information and, where possible,
such information was released. See Stein Decl. 1111 59-75; l\/lyrick Decl. 1111 8-9. Moreover,
the Criminal Division had no obligation to “identify segregable material or disclose any
factual contents” because all of the records referred to it were appropriately determined to
be attorney work product and thus fully exempt under FOIA Exemption 5. Brodfuehrer
Decl. 11 28; see supra pp. 11-14. As a result, the Court concludes that defendant released
all reasonably segregable responsive records. See Trans-Pac. Poll`cl`ng Agreemem, 177

F.3d at 1028.
18

CONCLUSION
For the foregoing reasons, the Court concludes that the State Department has
satisfied its disclosure obligations under the FOIA and is entitled to judgment as a matter
of law. Accordingly, the State Department’s Motion for Summary Judgment is
GRANTED. An Order consistent with this decision accompanies this Memorandum

Opinion.

 

United States lstrict Judge

19